Citation Nr: 0215688	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  01-00 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection low back strain.

2.  Entitlement to service connection, fracture, right ankle 
with traumatic arthritis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran served on active duty from August 1974 to August 
1978 and from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.

As recorded on a Report of Contact (VA FORM 119) dated in 
February 2002, the veteran indicated that he desired a 
videoconference hearing at his local RO before a member of 
the Board.  While the record reflects that the veteran was 
furnished with a hearing before a hearing officer at the 
local RO, it does not reflect that he was provided with a 
hearing before a member of the Board at the RO or that this 
request was ever withdrawn.  Consequently, the Board has no 
option but to remand the case to the RO for a videoconference 
Board hearing.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant is advised that he has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should schedule the veteran 
for a videoconference hearing before a 
Member of the Board in Waco, Texas, in 
the order that this request was received 
relative to other cases on the docket for 
which hearings are scheduled to be held 
within this area.  38 U.S.C.A. 
§ 7107(d)(2) (West Supp. 2001); 38 C.F.R. 
§§ 19.75, 20.700, 20.704). 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




